Case 1:18-cv-09874-GBD Document 51 Filed 04/01/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

__ ________________________ X
LA TASHIA GAYLE, Civil Action No.:
18-CV»09874 (GBD)
Plaintiff,
-against- DECLARATION
IN SUPPORT
CHILDREN’S AID COLLEGE PREP CHARTER SCHOOL,
CHILR_EN’S AID OF NEW YORK, CASEY VIER, fn Her
ladivz'dual and Ojj‘icial Capacities, and DEVON JACKSON,
fn Hl`s ladivz'dual and Officiaf Capacitz'es.
Defendants.
__ ____ ____________________ X

YALE POLLACK, declares under the penalty of perjury, pursuant to 28 U.S.C. §1746:

l. I am the principal of the Law Off`lces of Yale Pollack, P.C., attorneys for Defendant
Devon Jackson (“Jackson”).

2. l respectfully submit this Declaration in support of Jackson’s motion, pursuant to
Fed. R. Civ. P. lZ(b)(t')), to dismiss the Sixth and Seventh Causes of Action asserted against him
in Plaintiff La Tashia Gayle’s (“Piaintiff”) Amended Complaint. A copy ofPlaintW’s Amended
Compliant is annexed hereto as Exhr`bit "A. "

3. As set forth in the accompanying Memorandum of Law, as Well as for all reasons
as stated in Det`endant Casey Vier’S motion to dismiss, Jackson respectfully submits that the Sixth
and Seventh Causes of Action asserted in the Amended Complaint Should be dismissed against
him based on their failure to state a claim, together With an award of such other and further relief

as the Court deems just and proper.

Case 1:18-cv-09874-GBD Document 51 Filed 04/01/19 Page 2 of 2

Dated: April l, 2019

Syosset, New York M
/"

YALE PoLLAC“K

